DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1, 4, 11, 13, 15 and 25-32 are pending and under examination.


35 USC § 103(a) rejections 
The rejection of claims 1, 4, 11, 13, 15, 25-31 and new claim 32 under 35 U.S.C. 103(a) as being unpatentable over Kinch et al (US Patent No. 6,927, 203, issued Aug 9, 2005, IDS)  in view of Neel et al.  (US Patent Application Publication 2006/0094674, published May 4, 2006, filed Jul 3, 2003, IDS) are maintained.
The claims are drawn to a method of treating a neoplastic disorder associated with EphA2 kinase overexpression in a subject comprising:
administering to an EphA2 kinase overexpressing neoplastic cell of the subject being treated therapeutically effective amounts of a combination of therapeutic agents, the combination consisting of ephrin-A 1 and sirolimus, wherein ephrin-A1 activates EphA2 in the cell of the subject, and wherein ephrin-A 1 inhibits the Akt/ERK1/2 compensatory feedback loops induced by sirolimus when administered alone. 
Regarding the interpretive “wherein” clauses recited in claims 1 and 13 (“wherein ephrin-A 1 inhibits the Akt/ERK1/2 compensatory feedback loops induced by sirolimus when administered alone”), the clause does not recite any additional active method steps, but simply states a characterization or conclusion of the results of those steps. Therefore, the “wherein” clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171, 26 USPQ2d 1018, 1023 (Fed Cir. 1993) (“A ‘whereby’ clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim.”).  See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) (“A whereby clause in a method claim is not given 
	Kinch et al claims a method for the treatment of a patient having a tumor that overexpresses EphA2, said tumor comprising a population of tumor cells that overexpress EphA2, said method comprising administering to the patient a therapeutically effective amount of an ephrin comprising the extracellular domain of ephrinA1.  (column 2, lines 27 - 46; Example 8; claim 1).  Kinch discloses that ephrinA1-Fc reverses the malignant behavior of EphA2 transformed cells (column 5, lines 27-32). Kinch teaches the treatment of breast, prostate and lung cancer with ephrinA1 (claim 44, column 1, line 57 to column 2, line 3; column 4, lines 27-35). Kinch demonstrate the inhibition of a breast cancer by ephrinA1.  (Example 8). Administering ephrinA1 to a neoplastic cells overexpressing EphA2 kinase would necessarily activate EphA2 in the neoplastic cell. 
	Kinch et al does not disclose the use of sirolimus with the EphA agonist.  
	Neel et al disclose the use of an mTOR inhibitor such as rapamycin (sirolimus) and a protein kinase inhibitor for cancer including prostate, lung and breast cancer. (claim 9).
	One of ordinary skill in the art would have motivated to apply Neel et al’s use of rapamycin for the treatment of prostate and breast cancer to Kinch et al’s method of treating prostate and breast cancer with ephrinA1 because Kinch et al disclose that ephrinA1 can reverse the effects of EphA2 overexpression in cancer cells.  (Example 8).  Thus, ephrinA1 acts to inhibit the activity of the tyrosine kinase, EphA2.  Neel et al disclose that the combination of rapamycin and a tyrosine kinase inhibitor are more effective in treating cancer than either rapamycin or the tyrosine kinase inhibitor individually.  (paragraph 12).  Neel et al’s use of rapamycin for the treatment of breast cancer to Kinch et al’s method of treating breast cancer with an ephrin-A1 agonist comprises a combination of ingredients known in the art to be useful for the same purpose, the claims are subject to an In re Kerkhoven analysis (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).  The court held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  The idea of prima facie obvious to combine Kinch et al’s method of treating breast cancer with ephrinA1 with Neel et al’s use of rapamycin for the treatment of breast cancer to treat breast cancer more effectively than either the  ephrin-A1 agonist or  rapamycin individually.

Applicant argues that claims 1 and 13 are not obvious over Kinch et al. in view of Neel et al. because: 
(1) Kinch and Neel alone or in combination, do not teach or suggest a method of treating a neoplastic disorder associated with EphA2 kinase overexpression in a subject comprising administering to an EphA2 kinase overexpressing neoplastic cell of the subject being treated therapeutically effective amounts of ephrin-A1 and rapamycin, wherein ephrin-A 1 activates EphA2 in the cell of the subject; 
(2) the Office Action has failed to provide a reasonable rationale to combine the teachings of Kinch and Neel, and 
(3) the invention recited in claims 1 and 13 exhibit unexpected results.



(1) Kinch and Neel alone or in combination, do not teach or suggest a method recited in claims 1 and 13.
Applicant argues that nowhere do Neel et al. suggest that the use of agonists of tyrosine kinase receptors. Applicant argues that while the focus of the Office Action is on a combination of rapamycin with TKls, Neel do appear to describe combining rapamycin and a TKI with an additional agent. Applicant argues that Neel et al. at best merely suggest that a combination of rapamycin and an EphA2 tyrosine kinase inhibitor may be more effective in treating certain types of cancer than each agent individually. Applicant argues that given what was generally known about TKls, that an ordinary artisan of the biochemical arts would ultimately interpret Neel et al. as limited to teaching a combination of rapamycin and an agent that inhibits phosphorylation of TK receptor tyrosine and serine residues in the juxtamembrane region of the EphA2. 
In response to Applicant’s argument that an agonist of EphA2 that activates EphA2 is not an inhibitor of EphA2 nor would one of ordinary skill in the art consider such an agonist to be a tyrosine kinase inhibitor even if use of the EphA2 agonist results in inhibition of cancer cell proliferation, Kinch demonstrated the inhibition of a cancer expressing by ephrinA1 and discloses that EphA2 is overexpressed in metastatic cancer cells. Applicant appears to be arguing that the mechanism by which ephrinA1 inhibits the proliferation of cancer cells overexpressing EphA2 is different than the tyrosine kinase inhibitors that are used to treat cancer with overactive or overexpressed tyrosine kinases.  However, the fact is that both ephrinA1 and tyrosine kinase inhibitors are able to inhibit cancer cells with overactive or overexpressed tyrosine kinases.  Thus ephrin-A1 and other tyrosine kinase inhibitors referred to in Kinch are inhibitors of tyrosine kinase functions. It is not clear why one of skill in the art would not substitute one chemotherapeutic agent that inhibits the function of an overexpressed or overactive tyrosine kinase with another chemotherapeutic agent that inhibits the function of an overexpressed or overactive tyrosine kinase. 
In addition, Neel states that enhanced PTK activity due to activating mutations or overexpression has been implicated in many human cancers.  Thus, it would have been obvious to one of skill in the art to determine which PTK was activated or overexpressed to be able to be able to administer a drug which would likely be effective.  Once EphA2 was determined to be overexpressed in the breast, prostate or lung cancer cells of a patient, one of skill in the art would have administered ephrin-A1, known to inhibit cancer cells that overexpresses EphA2 kinase, to the patient as taught by Kinch. Just because the mechanism by which ephrin-A1 affects the growth of EphA2 overexpressing cancer cells compared to the antagonistic activity of tyrosine kinase inhibitors does not suggest to one of ordinary skill in the art that ephrin A1 could not be substituted for the tyrosine kinase inhibitors recited in Neel to be used along with 
Furthermore, as discussed previously, claims comprising a combination of ingredients known in the art to be useful for the same purpose, are subject to an In re Kerkhoven analysis (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).  The court held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  Thus, it would have been prima facie obvious to combine Kinch et al’s method of treating prostate, lung and breast cancer with ephrin-A1 with Neel et al’s use of rapamycin for the treatment of prostate, lung and breast cancer to treat breast cancer more effectively than either the  ephrin-A1 agonist or rapamycin individually. Both ephrinA1 and sirolimus (rapamycin) were well known chemotherapeutic agents that have been taught to treat various types of cancer.

In response to Applicant’s argument that an ordinary artisan would not interpret Neel et al. as teaching that the combination of rapamycin and an agent such as an EphA agonist, that promotes phosphorylation of the EphA2 TK receptor tyrosine and serine residues, is more effective in treating cancer associated with EphA2 overexpression than each agent alone, Kinch teaches a method for the treatment of a patient having a tumor that overexpresses EphA2 with ephrin-A1. The claims recite that the neoplastic cell overexpresses EphA2.
  Applicant appears to argue that the combination of the ephrin-A1 and sirolimus have a synergistic effect on tumor growth.  However, as previously discussed, the results only appear to indicate that there was an additive effect of ephrin-A1 and sirolimus on tumor growth.  Applicant has not sufficiently demonstrated that the results for the combination of the ephrin-A1 and sirolimus on tumor growth were unexpected.

Applicant argues that breast cancers overexpressing EGFR and HER2 are not considered the same as those that overexpress EphA2.  Applicant argues that although Neel et al. and Kinch et al. both broadly disclose methods applicable to breast cancer, those skilled in the art would find that the methods of Neel et al., which could be used to treat breast cancers overexpressing HER2/EGFR, and of Kinch et al., which are applicable to EphA2 overexpression in breast cancer, are not treating the same types of breast cancer and more importantly that therapeutic methods described therein would necessarily be effective for treating each and every type of breast cancer. Applicant argues that the methods of Kinch et al. and Neel et al. would not be recognized by one
having ordinary skill in the art as being used for the same purpose (i.e., treatment of the same cancer type) as asserted by the most recent Office Action.
Applicant notes that claims 1 and 13 do not merely recite the treatment of all neoplastic disorders and cancers but instead recite a method of treating a neoplastic disorders that are associated with EphA2 overexpression. Claims 1 and 13 also recite the steps of administering a combination of ephrin-A1 and rapamycin to an EphA2 kinase overexpressing neoplastic cell or cancer cell, respectively. Applicant argues that  while breast cancer may comprise many different types of breast cancer, the scope of the present claims are limited to neoplasms/cancers associated with EphA2 overexpression. Applicants argues that one having ordinary skill in the art would appreciate that a treatment effective for EGFR/HER2+ breast cancer as described in 
In response, it is noted that Neel is claiming treating patients with neoplasms characterized by abnormally high levels of tyrosine kinase activity with rapamycin and at least one tyrosine kinase inhibitor.  Thus, Neel is not limited to only EGFR/HER2+ breast cancer. Neel also disclose that enhanced protein kinase activity can be due to activating mutations or overexpression (paragraph 7). It is noted that Kinch teaches treating a patient having a tumor that overexpresses EphA2. Thus, Kinch discloses treating a patient with a tumor characterized by abnormally high levels of tyrosine kinase activity.  Since Neel contemplates treating patients with neoplasms characterized by abnormally high levels of tyrosine kinase activity with rapamycin and Kinch teaches treating a patient having a tumor that overexpresses EphA2 it would have been obvious over Kinch in view of Neel to treat a patient with a neoplasm that overexpresses EphA2 with rapamycin and ephrin-A1, an inhibitor of EphA2 function that impedes the proliferation of the neoplasm and reduces the invasiveness of neoplasms that overexpress EphA2.  
As Applicant has stated, one having ordinary skill in the art would appreciate that a treatment effective for EGFR/HER2+ breast cancer as described in Neel et al. would not necessarily be effective for the treatment of the more aggressive EphA2 overexpressing cancer and would treat the EphA2 overexpressing cancer with ephrin-A1 and not a treatment effective for EGFR/HER2+ breast cancer.
As previously noted, cancer cells would comprise many different “types” of cancer each with its own accumulation of mutations and other anomalies.  One of skill in the art would first determine whether a particular type of cancer would likely respond to a particular treatment.  Neel states that enhanced PTK activity due to activating mutations or overexpression has been implicated in many human cancers.  Thus, it would have been obvious to one of skill in the art to determine which PTK was activated or overexpressed to be able to be able to administer a drug which would likely be effective.  Thus, as taught by Kinch, once EphA2 was determined to be overexpressed in the cancer cells of a patient one would have administered ephrin-A1, known to inhibit breast cancer cells that overexpresses EphA2 kinase, to the patient.   Given that Neel 
Applicant appears to argue that because the mechanism by which the specific tyrosine kinase inhibitors recited in Neel inhibit the function of the can be differentiated from the mechanism by which ephrin-A1 inhibits the function of EphA2 in EphA2 overexpressing cancer cells that one of skill in the art would not substitute Kinch’s EphA2 inhibitor for Neel’s generic tyrosine kinase inhibitor.  However, given that Kinch discloses that ephrin-A1 inhibits the function of the tyrosine kinase EphA2 in EphA2 overexpressing cancer cells and Neel discloses the treatment of cancer cells overexpressing a tyrosine kinase with rapamycin and a tyrosine kinase inhibitor, once cancer cells in a patient were found to overexpress the tyrosine kinase EphA2 the patient would be treated with a combination of rapamycin and ephrin-A1.

In response to Applicant’s arguments that while breast cancer may comprise many different types of breast cancer, the scope of the present claims are limited to neoplasms/cancers associated with EphA2 overexpression, Kinch et al disclose that ephrin-A1 can reverse the effects of EphA2 overexpression in cancer cells. Thus, based on Kinch, it would have been obvious to treat a breast cancer patient having tumor cells overexpressing EphA2.

In response to Applicant’s argument that one having ordinary skill in the art
would appreciate that a treatment effective for EGFR/HER2+ breast cancer as described in Neel et al. would not necessarily be effective for the treatment of the more aggressive EphA2 overexpressing cancers, as discussed above, based on Kinch, it would have been obvious to treat a breast cancer patient having tumor cells overexpressing EphA2. As discussed previously, one cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, as discussed previously, claims comprising a combination of ingredients known in the art to be useful for the same purpose, are subject to an In re Kerkhoven analysis (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).  The court held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  Thus, it would have been prima facie obvious to combine Kinch et al’s method of treating prostate, lung and breast cancer with ephrin-A1 with Neel et al’s use of rapamycin for the treatment of prostate, lung and breast cancer to treat breast cancer more effectively than either the  ephrin-A1 agonist or rapamycin individually.

Applicant states that claims 1 and 13 have been amended to recite the clause wherein ephrin-A1 inhibits the Akt/ERK1/2 compensatory feedback loops induced by sirolimus when administered alone. The Federal Circuit has concluded that a "wherein" clause can be limiting if it is material to patentability and expressed the inventive aspect of the claimed invention (See Allergan Sales, LLC v Sandoz, LLC No. 2018-2207 (Fed. Cir. Aug. 29, 2019)). Applicants argues that the wherein clauses of amended claims 1 and 13 are material and express inventive aspects of the claimed invention and
not simply an intended result of the claimed method. 
In addition, Applicant’s argue that nothing in the text of the claims themselves indicate that the "wherein" clause were only statement of purpose or intended results. Applicant argues that the wherein clause indicates specific effectiveness of the combination of therapeutic agents that must be met, namely inhibiting the Akt/ERK1/2 compensatory feedback loops induced by sirolimus when administered alone. Applicant argues that there is no evidence in the prior art or the Office Action that the claimed method would necessarily satisfy the requirements of the "wherein" clause. Applicant argues that neither the Office Action nor the cited prior art offers provided sufficient evidence that the combination of claimed therapeutic agents would necessarily satisfy the requirements of the claimed wherein clause by overcoming the Akt/ERK1/2 
Applicant’s argument has been considered but is not persuasive.  Applicant appear to argue that because Kinch does not disclose the mechanism of action for ephrin-A1, that ephrin-A1 inhibits the inhibits the Akt/ERK1/2 compensatory feedback loops induced by sirolimus, that the claims are not obvious over Kinch in view of Neel.  However, as previously discussed claims comprising a combination of ingredients known in the art to be useful for the same purpose, are subject to an In re Kerkhoven analysis (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).  The court held that it is obvious to combine two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose.  Thus, it would have been prima facie obvious to combine Kinch et al’s method of treating prostate, lung and breast cancer with ephrin-A1 with Neel et al’s use of rapamycin for the treatment of prostate, lung and breast cancer to treat breast cancer more effectively than either the  ephrin-A1 agonist or rapamycin individually. Both Kinch and Neel disclose administering ephrin-A1 and rapamycin(sirolimus), respectively to treat prostate, lung and breast cancer. That neither Kinch nor Neel disclose the mechanism of action for ephrin-A1 nor rapamycin does not detract from the fact that Kinch and Neel disclose administering ephrin-A1 and rapamycin, respectively, to treat prostate, lung and breast cancer.  Furthermore, the treatment of cancer with ephrin-A1 and rapamycin would necessarily result in the inhibition of the Akt/ERK1/2 compensatory feedback loops induced by sirolimus.
Applicant appears to use the mechanism of action for ephrin-A1 to argue for unexpected results. However, as previously discussed, Applicant has not sufficiently demonstrated unexpected results.

(2) The Office Action has failed to provide a reasonable rationale to
combine the teachings of Kinch et al. and Neel et al.

Applicant also argues the Office Action has failed to provide a reasonable rationale to combine the teachings of Kinch et al. and Neel et al. to arrive a claimed 
in cancer cells", ephrin A1 is not taught to inhibit the actual function of the receptor itself, i.e. the trans-phosphorylation of tyrosines in the cytoplasmic portion of the EphA2 receptor thereby propagating a signal through the plasma membrane of the
cancer cell. Applicant argues that Kinch expressly state that the ephrin-A1 stimulates EphA2 to reverse the effects of EphA2 overexpression and increases the phosphotyrosine content of EphA2. Applicant states that it is worth noting that there is no evidence that overexpression of any of the receptor tyrosine kinases described by Neel results in spontaneous autophosphorylation and activation that leads to a decrease in cancer cell proliferation as is shown by EphA2 overexpression. 
In addition, Applicant argues that Kinch teach ephrin-A1 is an agonist of EphA2 that would not be equated with the well-known class of tyrosine kinase inhibitors, including those TKls described by Neel. Applicant argues that in order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant's disclosure or the In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Applicant argues that the Office Action fails to provide evidence that a TKI inhibitor of any kind and the EphA agonist ephrinA 1 are functional equivalents that can be simply substituted for each other. Applicant argues that while Neel disclose the use of rapamycin with a tyrosine kinase inhibitor, Neel et al. does not suggest that rapamycin could be used with a tyrosine kinase receptor agonist. Applicant further argue that Neel does not teach or suggest in any way, that a combination of rapamycin and an EphA receptor tyrosine kinase inhibitor would be more effective in a combined therapy wherein ephrin-A1 inhibits the Akt/ERK1/2 compensatory feedback loops induced by sirolimus when administered alone, let alone that an EphA receptor tyrosine kinase inhibitory agent can be replaced with an EphA agonist capable of reversing the effect of EphA2 overexpression in cancer cells by activating the receptor. Applicant argues that one having ordinary skill in the art would not simply look to substitute a tyrosine kinase inhibitor of Neel with the ephrinA 1 of Kinch et al. in a combination therapy with rapamycin given there well defined differing effects on receptor activation and function and expect a cooperative effect from the two individual agents, especially in the treatment of an EphA2 overexpressing neoplastic disease.
Applicant’s arguments have been considered but are not persuasive.  Ephrin-A1 would be considered to be an inhibitor of the function of overexpressed tyrosine kinase EphA2 in cancer cells.  Thus, it has been interpreted that ephrin–A1 would be considered an inhibitor of a tyrosine kinase.  Neel disclose the use of an mTOR inhibitor such as rapamycin (sirolimus) and a protein kinase inhibitor for cancer including prostate, lung and breast cancer. Neel does not specifically list ephrin-A1 as a protein kinase inhibitor but it would have been obvious to substitute the EphA2 inhibitor, ephrin-A1 kinase in tumor cells overexpressing EphA2. It is not clear why one of ordinary skill in the art would not have been motivated to apply Neel’s use of rapamycin for the treatment of prostate and breast cancer to Kinch’s method of treating prostate and breast cancer with ephrinA1 because Kinch et al disclose that ephrinA1 can reverse the effects of EphA2 overexpression in cancer cells. Both ephrinA1 and rapamycin are chemotherapeutic agents that may be used to treat several types of cancer.

In response to Applicant further argue that Neel does not teach or suggest in any way, that a combination of rapamycin and an EphA receptor tyrosine kinase inhibitor would be more effective in a combined therapy wherein ephrin-A1 inhibits the Akt/ERK1/2 compensatory feedback loops induced by sirolimus, the motivation to apply Neel’s use of rapamycin for the treatment of prostate and breast cancer to Kinch’s method of treating prostate and breast cancer with ephrinA1 does not have to be the same as Applicant.  As discussed above there is ample motivation to apply Neel’s use of rapamycin for the treatment of prostate and breast cancer to Kinch’s method of treating prostate and breast cancer with ephrinA1. 

In response to Applicant’s statement that there is no evidence that overexpression of any of the receptor tyrosine kinases described by Neel results in spontaneous autophosphorylation and activation that leads to a decrease in cancer cell proliferation as is shown by EphA2 overexpression, as discussed above the exact mechanism by which the kinases are inhibited does not deter from the stated motivation to apply Neel’s use of rapamycin for the treatment of prostate and breast cancer to Kinch’s method of treating prostate and breast cancer with ephriniA1. EphrinA1 is an inhibitor of the function of the tyrosine kinase EphA2. Applicant appears to be arguing that the mechanisms by which ephrinA1 inhibits cancer cell growth would enhance the inhibition of cancer cell growth by rapamycin. However, this mechanism of actin for ephrinA1, the inhibition of the Akt/ERK1/2 compensatory feedback loops induced by sirolimus, would only be relevant to determining whether the pathway resulted in a synergistic inhibition of the cancer cells by the combination of ephrinA1 and rapamycin.  

Applicant argues that the observations made above are meant to point out
the shortcomings of the disclosures of Kinch and Neel, as well as in combination under 35 U.S.C. 103, as it relates the claimed subject matter. Applicant argues that the observations made above are meant to point out the shortcomings of the cited art in recognizing that administration of a combination of therapeutic agents consisting of the EphA agonist ephrinA1 in combination and the mTOR inhibitor rapamycin would 
In response, it appears most of the observations involve mechanisms by which one would expect a synergistic effect by  ephrin-A1 and sirolimus (rapamycin) for the treatment of cancer, not for teaching against the motivation to apply Neel’s use of rapamycin for the treatment of prostate and breast cancer to Kinch’s method of treating prostate and breast cancer with ephriniA1. The fact that Neel does not disclose that ephrin-A1 may be used to inhibit a tyrosine kinase does not detract from the stated motivation. Furthermore, the fact that neither Kinch nor Neel disclose mechanisms discovered by Applicant with regards to the mechanism of action by ephrin-A1 does not detract from the stated motivation.

Applicant argues that the fact that it is well known that rapamycin is used along with other chemotherapeutic agents besides tyrosine kinase inhibitors, does not necessarily mean that a combination limited to ephrin- A1 and rapamycin could, or would be anticipated by one having ordinary skill in the art to be used to effectively treat EphA2 overexpressing cancers in a subject. Applicant argues that the Examiner has previously argued that nowhere in Neel does it disclose that rapamycin can only be used with tyrosine kinase inhibitors and that it is well known that rapamycin is used along with other chemotherapeutic agents besides tyrosine kinase inhibitors. 
	In response, Kinch teaches treating a patient with prostate, lung and breast cancer having a tumor that overexpresses EphA2 with ephrin-A1.  Neel disclose treating a patient with prostate, lung and breast cancer with rapamycin (sirolimus). Thus, the art discloses that both ephrin-A1 and rapamycin may be used to treat patients with prostate, lung and breast cancer. Furthermore, ephrin-A1 does inhibit the activity of the tyrosine kinase EphA2 and thus could be considered to be an inhibitor of tyrosine kinase activity 

TKI exemplified for targeting a receptor tyrosine kinase (i.e., FL T3-ITD) as opposed to
the cytoplasmic tyrosine kinase BCR-ABL.  Applicant argues that Neel provides merely a single example of a combination therapy including a TKI and rapamycin effective for reducing proliferation on a cancer cell and provides no example of administering a combination consisting of only a TKI and rapamycin. 
In response to Applicant argument that the cited art does not support the Examiner’s position that since rapamycin had been described in combination with TKls and other chemotherapeutic agents that the combination of rapamycin with any class of anticancer agent, including those not mentioned in Neel et al., would be obvious to one of ordinary skill in the art, the cited art disclose that both ephrin-A1 and rapamycin may be used to treat, prostate, lung and breast cancer.  Furthermore, Neel teaches that rapamycin and a tyrosine kinase may be used to treat a neoplasm characterized by abnormally high levels of tyrosine kinase activity in a patient.  Although ephrin-A1 is not an antagonist of the tyrosine kinase EphA2, ephrin-A1 does inhibit the activity of EphA2. One of skill in the art would recognize that ephrin-A1 may be used to treat a prostate, lung or breast cancer characterized by increased levels of EphA2.

Applicants argue that the idea of combining the method of treating
breast cancer of Kinch et al. with the method of Neel et al. to arrive at a presently
claimed method does not flow logically from their individually teachings and can only be
gleaned from the Applicants disclosure using improper hindsight. Applicant further argue that that the idea of combining an mTOR inhibitor, such as rapamycin, with an EphA agonist in place of a TKI does not logically flow merely because each agent has been individually taught in Neel et al. and Kinch et al., respectively, for treating two different breast cancer types and neither reference teaches wherein ephrin-A 1 inhibits the Akt/ERK1 /2 compensatory feedback loops induced by sirolimus when administered alone.

Applicant further argues that Neel et al. does not reference EphA2, Neel et al. can be viewed at best as an invitation to further investigate the expression levels of every known member of the broad genus of TKRs in cancer cells obtained from subject in order to determine which TKI to administer to the subject in combination with rapamycin. Applicant argues that there is no indication in the cited art that such a step could be included in an effective method of treating an EPhA2 overexpressing cancer with an EphA2 agonist ephrinA 1 and the mTOR inhibitor rapamycin as claimed.
In response to Applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As discussed above there is ample motivation to apply Neel’s use of rapamycin for the treatment of lung, prostate and breast cancer to Kinch’s method of treating lung, prostate and breast cancer with ephrin A1 independent of the inherent feature. The motivation to combine Kinch and Neel does not have be the same as Applicant’s motivation to combine ephrin-A1 with rapamycin.  
	As discussed previously in Weisenthal, there is increasing evidence that combinations of chemotherapeutic agents are more successful in treating cancer than single chemotherapeutic agents.  This is suggested in Neel.  Given that ephrin-A1 inhibits the function of overexpressed EphA2 in cancer, it would have been obvious to 

Applicant argues that the Office Action fails to make clear that measuring the EphA2 expression level in a subject's cancer cells will necessarily be effective in determining the effectiveness of the combination of ephrin-A1 and rapamycin for the treatment of a subject's cancer, and that it would be so recognized by persons of ordinary skill. Applicant argues that the methods of claims 1 and 13 involve much more than a mere mixing of the two compounds, rapamycin and ephrin-A1, known to be effective for the treatment of different types of breast cancers and administering the composition to a subject as suggested by the Examiner. Applicant further point out that there is no indication that the TKls of Neel et al. and the EphA2 agonist ephrin-A1 of Kinch et al. share a general mechanism of action, that is, they do not both increase EphA2 receptor activation and/or the trans-phosphorylation of tyrosines in the cytoplasmic portion of the EphA2 receptor thereby increasing the propagation of a signal through the plasma membrane of the cancer cell. Applicant argues that since the TKI agents and ephrin-A1 do not share a general mechanism of action and/or belong in the same functional class, one of skill would not "anticipate" success in replacing the TKI of Neel with ephrin-A1 for the treatment of an EphA2 overexpressing cancer.
Applicant further argues that neither the Office Action nor the cited references teach or suggest that an EphA2 agonist can be administered to a neoplastic cell expressing EphA2 kinase for the purpose of suppressing both Akt and ERK1/2 activities by disrupting the Akt and ERK1 /2 feedback loops induced by rapamycin. Applicant argues that there is no recognition in the cited art of any agent for this purpose nor had the cited prior art identified, appreciated or recognized the problem of Akt and ERK1/2 feedback loops on the therapeutic effectiveness of rapamycin. Applicant argues that  there is no indication given that those in the art even recognized the problem of rapamycin induced Akt and ERK1 /2 feedback loops, let alone provided a practical means of solving it.
In response to Applicant argument that neither the Office Action nor the cited references teach or suggest that an EphA2 agonist can be administered to a neoplastic 

In addition, Applicant argues that the Office Action appears to discount the relevancy of Zelinski and argues that "Neel is not limited to only EGFR/ HER2+ breast cancer." Applicants argue that the teachings of Zelinski discussed herein regarding the
differences between HER2/EGFR and EphA2 overexpressing cancers are relevant
because the Office Action continues to advance the argument that one having ordinary
skill in the art would be motivated to combine Kinch et al. and Neel et al. to arrive at the
presently claimed method because both references teach breast cancer treatments.
The Examiner, citing In re Kerkhoven, has argued that it is obvious to combine
two compositions, in order to form a third composition, when each of the two compositions is taught by the prior art to be useful for the same purpose. Applicant continues to argue that neither the Office Action nor the cited references teach or suggest that an EphA2 agonist can be administered to a neoplastic cell expressing EphA2 kinase for the purpose of suppressing both Akt and ERK1/2 activities by disrupting the Akt and ERK1 /2 feedback loops induced by rapamycin as presently claimed. Applicant argues that there is no recognition in the cited art of any agent for this purpose nor had the cited prior art identified, appreciated or recognized the problem of Akt and ERK1/2 feedback loops on the therapeutic effectiveness of rapamycin. Applicant argues that there is no indication given that those in the art even recognized 
Applicant’s arguments have been considered but are not persuasive. As previously noted, breast cancer would comprise many different “types” of breast cancer each with its own accumulation of mutations and other anomalies.  One of skill in the art would first determine whether a particular type of breast cancer would likely respond to a particular treatment.  Neel states that enhanced PTK activity due to activating mutations or overexpression has been implicated in many human cancers.  Thus, it would have been obvious to one of skill in the art to determine which PTK was activated or overexpressed to be able to be able to administer a drug which would likely be effective.  Thus, as taught by Kinch, once EphA2 was determined to be overexpressed in the breast cancer cells of a patient one would have administered ephrinA1, known to inhibit breast cancer cells that overexpresses EphA2 kinase, to the patient.   Given that Neel et al disclose the use of an mTOR inhibitor such as rapamycin (sirolimus) and a protein kinase inhibitor for cancer including breast cancer, it would have been obvious to combine Neel et al’s use of rapamycin for the treatment of breast cancer to Kinch et al’s method of treating breast cancer with ephrinA1 because Kinch et al disclose that ephrinA1 can reverse the effects of EphA2 overexpression in cancer cells.  Thus, ephrinA1 acts to inhibit the function of the tyrosine kinase, EphA2 in breast cancer cells.
	Furthermore, given that Neel is not limited to just treating breast cancers overexpressing HER2/EGFR it is not clear the relevance of Zelinski.  In addition, Zelinski does not state breast cancers overexpressing HER2/EGFR and breast cancers overexpressing EphA2 kinase are mutually exclusive.
With regards to Applicant’s argument that there is no indication that those in the art even recognized the problem of rapamycin induced Akt and ERK1/2 feedback loops, let alone provided a practical means of solving it, the motivation for combining ephrin-A1 and rapamycin does not have to be the same as Applicant’s motivation to combine the two agents. 


Leo Pharmaceutical Products, Ltd. v. Rea, 726 F.3d 1346 (2013), the Federal Circuit reversed the Board erred in finding that the claimed invention would have been obvious to try because the skilled artisan would not have been capable of selecting the correct pharmaceutical formulation given the number of different possible composition categories and additives to choose from. The Court found that "the breadth of these choices and the numerous combinations indicate that these disclosures would not have rendered the claimed invention obvious to try." Id. At 1356 (citing Rolls-Royce PLC v United Techs. Corp., 603 F.3d 1325, 1339 (Fed. Cir. 2010)). Applicant argues that the Court concluded that, rather than a finite number of identifiable, predictable solutions, the prior art provided no direction as to which of the many solutions were likely to be successful. Applicant argues that the cited art fails to provide a finite number of identifiable, predictable tyrosine kinase modulating agents that would likely be successful when combined with rapamycin to treat any number of tyrosine kinase overexpressing cancers. Applicant argues that over 90 tyrosine kinases have been identified in the art. Applicants argues that given the breadth of tyrosine kinases and of tyrosine kinase modulating agents in the known art, one having ordinary skill could not infer, find it predictable, and/or have a reasonable expectation of success that each particular modulating agent in combination with rapamycin would be effective in a cancer characterized by corresponding tyrosine kinase overexpression. Applicant argues that even if one of skill in the art might recognize the potential for success, it remains unlikely that one of skill would find it predictable, and/or have a reasonable expectation of success in view of the cited art. 
Applicant further argues that in contrast to the Examiner's conclusion, it would not have been prima facie obvious to replace a TKI of Neel et al. with the EphA2 agonist ephrin-A1 of Kinch et al. and find it predictable, and/or have a reasonable expectation that the combination limited to ephrin-A1 and rapamycin would be effective for the treatment of EphA2 overexpressing breast cancer, let alone that such a combination would exhibit a cooperative effect on the treatment of EphA overexpressing cancers wherein ephrin-A1 inhibits the Akt/ERK1/2 compensatory feedback loops induced by sirolimus when administered alone.
Leo Pharmaceutical Products reversed the Board’s decision primarily because the Board incorrectly construed the claim term “storage stable”.  The Court stated that “The Board erred by narrowing the definition of "storage stable" to something far short of its broadest reasonable meaning” [1353].  During reexamination, Leo Pharmaceuticals presented several medical research articles published as early as 1995 discouraging the combination of a vitamin D analog with a corticosteroid because of the stability problems of vitamin D analogs at lower pHs [1354]. The Court stated that until the advancement made by the inventors no one had proposed a new formulation that would be storage stable. The Court stated that the problem was not known, the possible approaches to solving the problem were not known or finite, and the solution was not predictable [1357-1358]. The Court further stated that the claimed invention would not have been obvious to try to one of ordinary skill in the art and that ordinary artisans would not have thought to try at all because they would not have recognized the problem [1358]. Thus, the primary reason for the Court’s decision in overturning the Board’s decision is improper claim construction, specifically the construction of the limitation  “wherein said pharmaceutical composition is storage stable and non-aqueous”.  Thus, the Court’s decision in Leo Pharmaceutical does not directly pertain to the current rejections under 35 USC 103. 
As previously discussed there is ample rationale to combine Neel’s use of rapamycin for the treatment of cancer to Kinch’s method of treating cancer with an ephrin-A1 agonist. It would have been obvious to substitute Kinch’s  ephrin-A1 for Neel’s tyrosine kinase inhibitor to have a  method of treating a neoplastic disorder comprising administering to an EphA2 kinase overexpressing neoplastic cell of the subject being treated therapeutically effective amounts of ephrin-A1 and sirolimus (rapamycin). Both Neel’s tyrosine kinase inhibitor and Kinch’s ephrin A1 inhibit the function of an overexpressed tyrosine kinase and overexpressed EphA2 tyrosine kinase, respectively.
Furthermore, as discussed previously, claims comprising a combination of ingredients known in the art to be useful for the same purpose, are subject to an In re Kerkhoven analysis (In re Kerkhoven, 626, F.2s 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).  The court held that it is obvious to combine two compositions, in order prima facie obvious to combine Kinch et al’s method of treating prostate, lung and breast cancer with ephrinA1 with Neel et al’s use of rapamycin for the treatment of prostate, lung and breast cancer to treat breast cancer more effectively than either the  ephrin-A1 agonist or rapamycin individually.
In response to Applicant’s argument that there would not have been a reasonable expectation that the combination limited to ephrin-A1 and rapamycin would be effective for the treatment of EphA2 overexpressing breast cancer, let alone that such a combination would exhibit a cooperative effect on the treatment of EphA overexpressing cancers, as discussed previously, Neel teaches the use of rapamycin along with a tyrosine kinase inhibitor for the treatment of prostate, lung and breast cancer and Kinch teaches the use of ephrin-A1 to treat prostate, lung, breast  while Weisenthal discloses the advantageous use of combinations of chemotherapeutic agents and the additive effect of the chemotherapeutic agents on tumor growth. Applicant has not sufficiently discloses why there would not be a reasonable expectation of success for two known chemotherapeutic agents that have been demonstrated to inhibit tumor growth from acting in a cooperative way to inhibit tumor growth.  Furthermore, the fact that the art did not disclose that the ephrin-A1 inhibits the Akt/ERK1/2 compensatory feedback loops induced by sirolimus when administered alone does not detract from the stated motivated for substituting ephrin-A1 for the listed tyrosine kinases of Neel.

(3) The invention recited in claims 1 and 13 exhibit unexpected results

Applicant continues to argue that the subject matter of claims 1 and 13 exhibit unexpected results. Applicant argues that as discussed in the specification, "The present invention also encompasses the use of a synergistically effective combination of an EphA agonist and an mTOR inhibitor." Applicant argues that the present invention is based on the Applicant having unexpectedly found that co-treatment with the EphA agonist ephrin-A1 and the mTOR inhibitor rapamycin had synergistic effects resulting in 
In addition, Applicant argues that the specification teaches that co-treatment with the EphA agonist ehphrin-A 1 and the mTOR inhibitor rapamycin had cooperative inhibitory effects on lung cancer cells line (H1975 cells) 13D. Applicant argues that the specification also teaches the same effect in the mouse lung cancer cell line LKR-13 derived from a tumor induced by the oncogene K-ras 13E. 
Applicant further argues that evidence of a transient inhibitory effect of rapamycin on oncoproteins is illustrated in Fig. 4A of the specification, where administration of rapamycin to a prostate cancer cell initially inhibited Akt (p-Akt) and ERK1 /2 (p-ERK1 /2) phosphorylation, yet this inhibitory effect diminished over time. Applicant states that it was discovered, for the first time by the Applicant, that when both rapamycin and ephrin-A1 are administered to the cells, Akt and ERK1/2 phosphorylation remained inhibited. Applicant argues that without recognition of the beneficial effects of
administering ephrin-A1 in combination with rapamycin disclosed in the present
specification, one having ordinary skill in the art could not anticipate or reasonably
predict a cooperative effect on the suppression of EphA2 overexpressing neoplastic cell
proliferation as taught by claims 1 and 13 wherein ephrin-A 1 inhibits the Akt/ERK1 /2
compensatory feedback loops induced by sirolimus when administered alone because
treatment with rapamycin over time is shown to exhibit diminishing effects over time.
Even when there is an initial treatment response, cancer cells can easily develop
drug resistance by the emerging activation of compensating or bypassing pathways. To
reach effective and sustained clinical responses, many cancer patients who become
resistant to standard treatments urgently need new multitargeted drug combinations,
which can effectively inhibit the cancer cells and block the emergence of drug
resistance, while selectively incurring minimal effects on healthy cells. Here, as illustrated in Fig. 4C of the specification, only a combination of rapamycin and ephrinA 1
appears to maintain near complete suppression of EphA2 overexpressing neoplastic
cell proliferation. Even after day 5, following an initial treatment response to ephrnA 1 or

rapamycin, clearly begins to diminish as cell proliferation increases. It appears that
rapamycin treatment begins to diminish quickly without ephrinA 1 ability to reduce the
EphA2 cancer cells compensating pathway of the Akt and ERK1/2 feedback loop,
thereby limiting the use of rapamycin alone for effective and sustained clinical
responses in the treatment of EphA2 overexpressing cancers. Applicant argue that the results of the claimed methods were further unexpected given that the specification points out that prior to the invention, existing literature using in vitro cell culture systems led to divergent views on the role of EphA2 in regulating tumor cell signaling and behaviors. Applicant argues that prior to the present invention, it had not yet been demonstrated that exogenous EphA activation could simultaneously suppress
both Akt and ERK1/2 oncoprotein activities induced by rapamycin treatment. Indeed,
prior to the present invention, it was unknown that ERK1/2 activities in cancer cells were
also upregulated by rapamycin. Applicant argues that these discoveries, described in the specification, of the dual inhibitory characteristic of an EphA agonist allowed for the appreciation that an EphA agonist could possibly contribute to the cooperative growth inhibitory effects of rapamycin through, at least in part, disruption of the Akt and ERK1/2 feedback loops. Applicant argues that based on these discoveries, experiments were conducted to determine whether EphA2 overexpression affected neoplastic cell growth and if such an effect was further augmented by ephrin-A1 activation of EphA2 kinase. Applicant argues that without knowledge of an EphA agonist's ability to suppress both
Akt and ERK1 /2 activities in a neoplastic cell expressing EphA kinase by disrupting the
Akt and ERK1 /2 feedback loops induced by rapamycin, one having skill in the art at the
time of the invention could not reasonably predict that the administration of an EphA agonist could cooperatively enhance the antitumor effects of rapamycin.
Applicant’s arguments have been considered but are not persuasive.  As previously discussed, both Berenbaum and Weisenthal have stated, the combination of two drugs would be expected to result in an additive effect. In addition, as discussed previously, Chou further states that “most clinical synergy claims thus far are not supported by the available data”.  (page 441, 2nd column, heading 6).  Chou also states that “synergism is more than an additive effect”.  (page 440, 2nd column). Chou 

In response to Applicant’s argument that the combination of ephrin-A1 and rapamycin yield unexpected results in the treatment of cancer, as shown in Figure 4C, the inhibition of the proliferation of tumor cells by Ephrin A1 and rapamycin appear to be at best an additive effect compared to the inhibition of proliferation by Ephrin A1 and rapamycin alone.  The inhibition of tumor cell growth by ephrin-A1 and rapamycin in Figure 4C appear to be barely statistically significant from the inhibition of tumor cell growth by rapamycin alone.   Synergy would require that the inhibition of tumor cells by Ephrin A1 and rapamycin be greater than the additive inhibition of tumor cell proliferation by ephrin A1 and rapamycin individually.  Wiesenthal states that most “classic” drug combinations are only additive or are at most, minimally synergistic.  Thus, from the results of Kinch and Neel one would expect that the combination of ephrin-A1 and rapamycin would result in an additive effect on the inhibition of tumor cell proliferation compared to the inhibition of tumor cell proliferation by Ephrin A1 and rapamycin individually.  From Figure 4C, the inhibition of tumor cells by Ephrin A1 and rapamycin was not greater than the additive inhibition of tumor cell proliferation by ephrin-A1 and rapamycin individually.  It is not clear from Figure 13D whether the co-treatment with the EphA agonist ephrinA1 and the mTOR inhibitor rapamycin resulted in more than an additive inhibitory effect on lung cancer cells.
Furthermore, as previously discussed a cooperative effect of EphA agonist and an mTOR inhibitor on a neoplastic disorder has been interpreted as an effect on the neoplastic disorder by ephrin-A1 and rapamycin which is more than the additive effect of the EphA agonist and rapamycin.  Appellants have demonstrated an interaction between rapamycin and ephrin-A1 which they argue results in a synergistic effect of rapamycin and ephrin-A1 on a neoplastic disorder.  However, from Figure 4C of the specification, the effect of rapamycin and ephrin-A1 on the growth of prostate tumor 
		
In response to Applicant’s argument that  without knowledge of an EphA agonist's ability to suppress both Akt and ERK1/2 activities in a neoplastic cell expressing EphA kinase by disrupting the Akt and ERK1 /2 feedback loops induced by rapamycin, one having skill in the art at the time of the invention could not reasonably predict that the administration of an EphA agonist could cooperatively enhance the antitumor effects of rapamycin therapy, it is not clear if Applicant is arguing that ephrin A1 and rapamycin synergistically inhibit tumor growth or if the effect on tumor growth is additive.  It appears that Applicant is arguing that because the mechanisms of action between ephrin A1 and rapamycin were not known previously, that the results of an additive effect of ephrin A1 and rapamycin on cancer cell growth was unexpected.  However, as discussed previously, Berenbaum and Weisenthal have stated, the combination of two drugs would be expected to result in an additive effect.   As discussed previously there was ample motivation to administer the combination of ephrin-A1 and rapamycin to treat prostate, lung, breast cancer because Neel teaches the use of rapamycin along with a tyrosine kinase inhibitor for the treatment of prostate, lung and breast cancer while Kinch teaches the use of ephrin-A1 to treat prostate, lung, breast.  Furthermore, Weisenthal discloses the advantageous use of combinations of chemotherapeutic agents and the additive effect of the chemotherapeutic agents on tumor growth. Applicant’s discovery of a mechanism by which ephrin-A1 and rapamycin 

In response to Applicant’s argument that the synergy observed between ephrin A1 and rapamycin is evidenced in how ephrinA1 acts directly in overcoming the rapamycin biofeedback loop normally observed thereby allowing for the nearly complete
suppression of EphA overexpressing cancer cell proliferation, Applicant continues to argue the mechanism by which synergy may potentially exist without convincingly demonstrating a synergistic effect between ephrinA1 and rapamycin in the treatment of cancer. An interconnected mechanism of action for known cancer drugs is not sufficient to demonstrate unexpected results. As discussed above, there is sufficient motivation to combine ephrinA 1 and rapamycin for the treatment of cancer. Given that most cancer drug combinations result in an additive inhibitory effect on cancer cells, Applicant has not sufficiently demonstrated that the combination of ephrinA1 and rapamycin yielded unexpected results.

In addition, Applicants argue that Weisenthal fails to address any drug combinations for the treatment of EphA2 overexpressing cancers, let alone a combination for the claimed agents. Applicant argues that Weisenthal is directed to "classic" drug combinations. Applicant further argues that since the presently claimed drug combination has yet been described for the treatment of an EphA2 overexpressing cancers, such a combination could not be considered a "classic" drug combination merely because the individual agents have been previously described for treating different types of breast cancer that are not necessarily treated effectively using the same agents as evidenced by Zelinski et al.
Applicant argues that the specification illustrates that the combination of rapamycin and ephrin-A 1 exhibit more than simply a greater degree of EphA2 overexpressing cancer cell growth suppression compared to each agent alone. Applicant argues that Fig. 4C shows that the combination of ephrin-A1 and rapamycin has a significant unexpected cooperative effect as it results in the near complete 
Applicant further argues that Berenbaum does not discuss the combination of an EphA agonist and an mTOR inhibitor, let alone the combination of agents presently claimed. Applicant argues that the teachings of Berenbaum do not apply in the present situation because it is clearly shown in the specification that treatment using ephrinA 1 or rapamycin alone does not result in nearly complete suppression of EphA  overexpressing cancer cell growth and in fact the effectiveness of treatment using a single agent quickly diminishes after only a few days. 
Applicant also argues that Berenbaum do not apply in the present situation
because the specification shows that ephrin-A1 and rapamycin do not exhibit the same
effect on cancer cells as when using either agent alone. Namely, rapamycin exhibits
growth inhibitory effects through mTOR inhibition and EphrinA 1 ligand mediated
stimulation of EphA2 resulting in blocking extra cellular matrix adhesion and thus reduce
the malignant transformation of cells. Applicant argues that when ephrin-A 1 and rapamycin are combined, ephrin-A 1 has the effect of reducing the Akt and ERK1 /2 feedback loops that result from the upregulation of ERK1/2 activities in cancer cells by the rapamycin.
Applicant further argues that Berenbaum and Weisenthal may have stated that a combination of two drugs for the same purpose would be expected to result in an additive effect, however Berenbaum and Weisenthal do not teach that an inhibitory antagonistic agent for a class of receptors, such as TKRs, can be replaced with an agonist agent capable of activating the same receptor in a combination of drugs and produce a similar therapeutic outcome initially and then maintain the effect by overcoming feedback loops caused by another agent in the administered combination.


In response to Applicant’s argument that Berenbaum and Weisenthal do not teach that an inhibitory antagonistic agent for a class of receptors, such as TKRs, can be replaced with an agonist agent capable of activating the same receptor in a combination of drugs and produce a similar therapeutic outcome, given that ephrin-A1 an inhibitor of EphA2 function that impedes the proliferation of the neoplasm and reduces the invasiveness of neoplasms that overexpress the tyrosine kinase EphA2, one of ordinary skill in the art would understand that ephrin-A1 functions to inhibit the activity of a tyrosine kinase.  Applicant has not provided any evidence that the agonist ephrin-A1 would not be considered an inhibitor of the tyrosine kinase EphA2.  The mechanism by which ephrin-A1 inhibits the activity of the tyrosine kinase EphA2 may 

In response to Applicant’s argument that neither Weisenthal nor Berenbaum discuss the combination of an EphA agonist and an mTOR inhibitor, both Weisenthal and Berenbaum indicate that combination of two drugs would be expected to result in an additive effect for cancer treatment and immunosuppressive therapy respectively.  Thus, it would be expected that treatment of cancer patients with ephrin-A1 and rapamycin would result in an additive effect on the cancer. Applicant have not submitted any evidence demonstrating that one of skill in the art would not expect there to be an additive effect for the administration of the ephrin-A1 and rapamycin combination.  Given that drug combinations for cancer treatment are common and that many combinations of drugs result in an additive effect on the growth of the cancer, Applicant has not sufficiently demonstrated unexpected results by disclosing that  the administration of ephrin-A1 and rapamycin to cancer cells resulted in greater inhibition of cancer cell growth than either ephrin-A1 or rapamycin alone.

	In response to Applicant argument that Berenbaum and Weisenthal may have stated that a combination of two drugs for the same purpose would be expected to result in an additive effect, Berenbaum and Weisenthal do not discuss the reasons why a combination of two drugs would be expected to result in an additive effect.

In response to Applicant’s argument that prior to the present invention, it had not yet been demonstrated that exogenous EphA activation (e.g., through the administration of an EphA agonist such as ephrin-A1), could simultaneously suppress both Akt and ERK1 /2 oncoprotein activities induced by rapamycin treatment, the claims are drawn to a method of treating a neoplastic disorder comprising administering effective amounts of an EphA agonist and an mTOR inhibitor. The mechanism of action of rapamycin and 

In response to Applicant argument  that Weisenthal is directed to "classic" drug and since the presently claimed drug combination has yet been described such a combination could not be considered a "classic" drug combination, both ephrin A1 and rapamycin have been described previously as treatment for cancer and could be considered to be classic drugs.  Furthermore, if most classic drug combinations are additive, it would indicate that the combination of ephrin-A1 and rapamycin would additively inhibit cancer cell growth.  Applicant has not specifically identified any rationale on why the effect of the combination of ephrin A1 and rapamycin would differ from other drug combinations.

In response to Applicant’s argument that in view of the present specification, one having ordinary skill in the art would not mistake the cooperative effect of ephrin-A1  and rapamycin, resulting in near complete suppression of EphA overexpressing cancer 


Summary
Claims 1, 4, 11, 13, 15 and 25-32 stand rejected. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK HALVORSON/Primary Examiner, Art Unit 1642